Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as set forth in schedule “A,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.